    Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 1 of 16 PageID: 1




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

JORGE VALDES, individually on behalf of all
others similarly situated,                              Case no.

                        Plaintiffs,
                                                        CLASS ACTION
         v.
                                                        JURY DEMAND
CENTURY 21 REAL ESTATE, LLC, a New
Jersey limited liability company,
                        Defendant.

              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Jorge Valdes (“Plaintiff Valdes” or “Valdes”) bring this Class Action Complaint

and Demand for Jury Trial against Defendant Century 21 Real Estate, LLC (“Defendant” or

“Century 21”) to stop Century 21 from directing its realtors to violate the Telephone Consumer

Protection Act by making unsolicited, autodialed calls to consumers without their consent,

including calls to consumers registered on the national Do Not Call list, and to obtain injunctive

and monetary relief for all persons injured by Century 21’s conduct. Plaintiff Valdes, for this

Complaint, alleges as follows upon personal knowledge as to himself and his own acts and

experiences, and, as to all other matters, upon information and belief, including investigation

conducted by his attorneys.

                                        INTRODUCTION

         1.     Century 21 is a national real estate franchise with over 8,000 franchised

locations.1

         2.     Although Century 21’s realtors are affiliated with different franchised locations,

Century 21 realtors market realty services on behalf of and at the direction and control of

Century 21. On information and belief, and as described in detail below, Century 21 controls its

realtors’ marketing by means of its pervasive training programs through which Century 21

1
    https://corporate.century21.com/about-us/company-profile
    Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 2 of 16 PageID: 2




directs realtors to (1) buy leads associated with real estate listings that have expired or otherwise

been removed from multiple listing services, and (2) cold call those leads using an autodialer

without consent. Century 21 instills this marketing plan through, among other things, the

Century 21 Workbook, Century 21 University, a preferred vendor program, Century 21 Coaches,

and annual seminar retreats.2

         3.      In Plaintiff Valdes’s case, Century 21’s direction of realtors’ marketing resulted in

him receiving unsolicited, autodialed calls from 8 different realtors associated with 2 different

franchised locations over an eight month period (from May 2018 through January 2019)

culminating in this Complaint seeking injunctive relief and statutory damages on behalf of all

similarly situated consumers, including those, like Plaintiff Valdes, whose telephone numbers

were registered on the national Do Not Call list at the time they received Century 21’s realtors’

calls.

                                              PARTIES

         4.      Plaintiff Jorge Valdes is a resident of Tustin, California.

         5.      Defendant Century 21 is a New Jersey limited liability company with its

headquarters located at 175 Park Avenue, Madison, New Jersey 07940. Defendant conducts

business throughout this District and the United States.

                                  JURISDICTION AND VENUE

         6.      This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

         7.      This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant is incorporated and headquartered in this




2
    https://careers.century21.com/learn/support
                                                                                                      2
    Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 3 of 16 PageID: 3




District, and because the wrongful conduct giving rise to this case was directed from this

District.

                                   COMMON ALLEGATIONS

              Century 21 Directs Realtors to Market Century 21’s Realty Services
                 By Buying Leads and Cold Calling them Using an Autodialer

        8.      Century 21 directs realtors to market Century 21’s realty services (for their mutual

benefit) under the cover of its extensive training programs. Throughout, Century 21 makes it

absolutely clear to realtors that the only way to be a successful Century 21 realtor is by buying

leads and cold calling them using an autodialer.

                                    The Century 21 Workbook

        9.      Century 21 provides a training workbook to all Century realtors. One of the very

first lessons in this workbook is a lesson on cold calling:




                                                                                            3


        10.     As part of this cold calling lesson, Century 21 supplies scripts for its realtors’ cold

calls and other unsolicited communications with leads in which Century 21 directs realtors to




3
 http://create21.21online.com/pep/resources/CREATE%2021%202013%20Workbook%20
Session%205_02_04_2013.pdf
                                                                                                     3
    Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 4 of 16 PageID: 4




refer to themselves as “CENTURY 21® brand real estate professional[s]” and “CENTURY 21

agent[s].”4

        11.     And as part of a related workbook lesson on “expired listings,” Century 21 directs

realtors to offer cold call recipients the “CENTURY 21® SELLER SERVICE PLEDGE®.”5

                                      Century 21 University

        12.     Century 21 furnishes all realtors with access to Century 21 University, Century

21’s online training hub. Among other courses Century 21 promotes through Century 21

University are courses on cold calling. For example, in a course titled “C21 The Expired Call,”

Century 21 directs realtors to place cold calls to leads associated with expired listings and scripts

on how to convert the consumer to a customer.6 On information and belief, Century 21 has

many other courses through which it similarly promotes its realtors’ purchase of leads and cold

calling them.

                                       Century 21 Coaches

        13.     Century 21’s hand-picked Coaches, who are affiliated with Century 21

University, regularly provide in-person direction to Century 21 realtors across the country.7

Consistent with Century 21’s marketing plan for realtors, Century 21 Coaches inform realtors

about different real estate industry lead generating services, like RedX and Landvoice, and about

the autodialers realtors should be using to call these leads en masse, like RedX and Mojo.

        14.     For example, Rick Tankersley, a Century 21 Coach for over 14 years who was

also Century 21's Director of Operations expressly instructed Century 21 realtors to purchase

RedX leads associated with previously expired listings, and to “aggressively” and repeatedly

cold call them using a dialer that integrates with RedX:


4
  Id.
5
  http://create21.21online.com/pep/resources/CREATE%2021%20Workbook%20
Session%204%20LO%20Jan_2017.pdf
6
  https://c21university.com/home
7
  https://corporate.century21.com/franchise/learning
                                                                                                    4
    Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 5 of 16 PageID: 5




                                                                                     8


                                  Century 21 Seminar Retreats

        15.    Century 21 hosts various seminar retreats for Century 21 realtors nationwide.

These retreats regularly involve directions to realtors to purchase leads and to cold call them.

        16.    For example, during an event called One21 in 2018, Century 21 gave a

presentation to top realtors titled “Take More Listings: Tools, Tactics and MORE!” During the

presentation, Century 21 “cover[ed] all forms of prospecting, effective follow-up automation,

and how to deliver a rock-solid listing presentation … [as well as] the habits of a power-lister!” –

i.e., purchasing leads and autodialing them aggressively and repeatedly.9

        17.    On information and belief, at least one of the Century 21 Coaches leading the

presentation specifically instructed realtors to purchase RedX leads and use a RedX compatible

autodialer to call them.10, 11, 12 In fact, not surprisingly, there are numerous online complaints



8
  https://www.slideshare.net/century21sa/real-estate-sales-basics-67522544
9
  https://century21events.beta.cyberitas.com/one21/sessions/take-listings-panel-tools-tactics/
10
   https://century21events.beta.cyberitas.com/one21/sessions/coaching-move-grow-high-
potentials-panel/
11
   https://www.theredx.com/blog/9-principles-to-list-fsbos-weekly/
12
   https://www.youtube.com/watch?v=N2-9pgE8pE0 - 5 minutes into the video
                                                                                                     5
 Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 6 of 16 PageID: 6




regarding unsolicited, autodialed calls from Century 21 realtors associated with the Coach’s

franchised location:

             •    “Frequent calls in violation of DNC listing… We have received many calls over
                 the last two years from numbers with CID: “Century 21 The”. As we have not had
                 any business relationship with this company, these calls are a direct violation of
                 the Do Not Call Act and will be reported to the FCC if they continue.”13
             •   “Robo-calling our number soliciting for listing a property for sale. This is an
                 ongoing issue. We receive a robo call several times a year. WE have never done
                 business with them. We have visiting the website of this company. We are on the
                 do not call list. We received a pre-recorded message…”14
             •   “Telemarketing harassment I am receiving daily telemarketing calls from this
                 company everyday now for weeks on both my cell phone and home line. I have
                 asked them to stop harassing me and I have long been registered on the national
                 do not call registry.”15
             •   “ANNOYING PHONE CALLS just keep coming. I would NEVER do business
                 with this company! Why do they think that ANNOYING people is a [good] way
                 to run a business???”16
             •   “Same issue as the rest. Still continue to get repeated calls asking if I want to sell
                 a property I do not own.”17

                             Century 21’s Preferred Vendor Program

       18.       Through Century 21 University, Century 21 also directs realtors to obtain

coaching and products from Century 21’s “outside partners”:



                                                                                   18


       19.       These preferred vendors include companies that supply lead generators and

autodialer like RedX and EVS7:




13
   https://www.bbb.org/us/sc/myrtle-beach/profile/real-estate/century-21-the-harrelson-group-
0693-90004699/complaints
14
   Id.
15
   Id.
16
   https://www.yelp.com/biz/century-21-the-harrelson-group-myrtle-beach
17
   Id.
18
   https://rismedia.com/2014/06/29/century-21-real-estate-launches-c21-university/
                                                                                                          6
 Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 7 of 16 PageID: 7




                                          *********




       20.    Century 21’s vendor “partners” also include The Mike Ferry Organization, which

provides coaching for realtors. In fact, Century 21 has pre negotiated a $150 monthly discount
                                                                                                 7
 Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 8 of 16 PageID: 8




with The Mike Ferry Organization and otherwise integrated Mike Ferry into its Century 21

University, Century 21 Coaching, and seminar retreats to promote Century 21 realtors learning

the Mike Ferry system – i.e., purchasing leads and cold calling them using an autodialer.19, 20, 21,
22
     More specifically, and consistent with Century 21, Mike Ferry endorses realtors’ use of

RedX’s leads and the Mojo dialer, an autodialer that is meant to work with RedX’s leads.23, 24

         21.       Notably, the Mike Ferry system sanctioned by Century 21 explicitly involves

ignoring the TCPA’s prohibition against calls to telephone numbers registered on the national Do

Not Call list and to “keep prospecting.”25 This is confirmed by multiple online reviews by

realtors who have learned the Mike Ferry system:

               •      “Beware of Mike Ferry ‘Coaching’ – It’s All About Illegal Cold-calling
                      without Regard to the Do Not Call List…”26
               •      “…if you’re a follower of Mike Ferry you may still be ‘Dialing for
                      Dollars’…”27
               •      “You mentioned Mike Ferry. He’s big on cold calling. Are you willing to
                      cold-call people? If not, then Mike Ferry probably would be a bad direction to
                      go.”28

         22.       Not surprisingly, the realtors at both Century 21 franchised locations (locations

aptly named “Century 21 Masters” and “Century 21 Allstars”) that called Plaintiff Valdes have

been trained by the Mike Ferry Organization and/or in the Mike Ferry purchasing-leads-and-

autodialing-them system:


19
   https://www.mikeferry.com/online-contracts/century-21-online-contract-addendum/
20
   https://placester.com/real-estate-marketing-academy/real-estate-conference-calendar-2015/
21
   https://www.consumeraffairs.com/business/the-mike-ferry-organization.html
22
   https://fitsmallbusiness.com/mike-ferry-scripts/
23
   https://youtu.be/Rhiy-hTLecw
24
   http://www.mojosells.com/blog/new-york-realtor-ron-ferrara-calls-prospects-two-mojo-
dialers/
25
   https://www.mikeferry.com/main/files/The%20Do%20Not%20Call%20Law%20Report%20
Part%20II.pdf
26
   https://www.ripoffreport.com/reports/mike-ferry-organization/las-vegas-nevada-89113/mike-
ferry-organization-beware-of-mike-ferry-coaching-its-all-about-illegal-cold-call-439809
27
   https://bodoniblog.com/2017/12/06/how-to-cold-call-email/
28
   https://www.trulia.com/voices/Agent2Agent/Realistic_results_from_Mike_Ferry_coaching_-
678006
                                                                                                       8
 Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 9 of 16 PageID: 9




                                                                        29,30, 31, 32


                          PLAINTIFF VALDES’S ALLEGATIONS

   Century 21 Realtors Called Plaintiff’s Cellular Phone Number Using an Autodialer
 Without His Consent, Despite Plaintiff Having Registered His Phone Number on the DNC

       23.     On February 8, 2010, Plaintiff Valdes registered his cellular phone number on the

DNC to avoid receiving unsolicited phone calls. Plaintiff’s Valdes’s cellular phone number is

not associated with a business.

       24.     Valdes had a property listed for sale with a realtor which he withdrew from the

market on May 15, 2018. That listing never included Plaintiff’s cellular phone number. Months

later, on October 29, 2018, Valdes’s listing agreement with his realtor expired. After both of

these events – the May 2018 delisting of Valdes’s property from the multiple listing services and

the October 2018 expiration of his listing agreement – triggered a series of unsolicited,

autodialed calls from Century 21 realtors soliciting Valdes to relist his property with them.




29
   https://www.facebook.com/C21Allstars
30
   https://www.facebook.com/Century21Mastersofficial/
31
   https://www.linkedin.com/in/neilschwartzofficial/
32
   https://youtu.be/HQRb7Sz7R0c
                                                                                                 9
Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 10 of 16 PageID: 10




         25.       The following is a breakdown of Century 21’s realtors’ autodialed, unsolicited

calls to Valdes:

            Calls from Six Century 21 Realtors Associated with Century 21 Masters

               •   May 17, 2018 at 10:59 AM using phone number 714-729-1041
               •   June 19, 2018 at 11:37 AM using phone number 714-729-1041
               •   October 29, 2018 at 8:44 AM using phone number 626-731-2557
               •   October 29, 2018 at 10:30 AM using phone number 949-759-0500
               •   October 30, 2018 at 8:22 AM using phone number 714-351-1088
               •   October 30, 2018 at 11:56 AM using phone number 949-689-6392
               •   November 7, 2018 at 11:31 AM using phone number 714-743-3528
               •   January 2, 2019 at 10:57 AM using phone number 949-689-6392
               •   January 22, 2019 at 2:26 PM using phone number 714-729-1041
               •   January 23, 2019 at 4:37 PM using phone number 949-759-0500

           Calls from Two Century 21 Realtors Associated with Century 21 Allstars

               •   October 29, 2018 at 1:17 PM using phone number 562-205-3739
               •   October 29, 2018 at 4:39 PM using phone number 562-205-3561

         26.       Plaintiff Valdes answered all of the calls from Century 21’s realtors, and during

all of them the realtors identified themselves as calling from “Century 21.”

         27.       For example, on January 22, 2019 at 2:26 PM, Plaintiff received an autodialed

solicitation call on his cellular phone from “Century 21” realtor Oscar Trejo using phone number

714-729-1041, seeking to list Valdes’s home. Trejo explained to Valdes that he obtained

Valdes’s telephone number as part of the leads for expired listings he purchased from RedX, and

provided Valdes RedX’s telephone number (1-800-731-7339).33

         28.       On January 23, 2019 at 4:37 PM, Plaintiff received an autodialed solicitation call

on his cellular phone from “Century 21” realtor Fatima using phone number 949-759-0500.

(Upon information and belief, the realtor is Fatima Saenz.) As with the January 22, 2019 call,


33
     https://www.theredx.com/privacy/
                                                                                                       10
Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 11 of 16 PageID: 11




this call began with the realtor soliciting Valdes, and then explaining that she uses RedX’s leads

for expired listings.

        29.     Plaintiff does not have a relationship with Century 21, and has never consented to

calls from Century 21’s realtors. Simply put, Century 21 did not obtain Plaintiff’s prior express

written consent to place any solicitation telephone calls to him using an autodialer or otherwise.

In fact, Plaintiff’s cellular phone number was never even associated with any public listing for

his property, all of which listed his realtor’s telephone number as a point of contact.

        30.     Defendant’s unauthorized telephone calls harmed Plaintiff in the form of

annoyance, nuisance, and invasion of privacy, and disturbed Valdes’s use and enjoyment of his

cellular phone, in addition to the wear and tear on the phone’s hardware (including the phone’s

battery) and the consumption of memory on the phone.

        31.     Seeking redress for these injuries, Valdes, on behalf of himself and Classes of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits unsolicited autodialed calls to cellular phone numbers, and

unsolicited marketing calls to phone numbers registered on the DNC.

                                     CLASS ALLEGATIONS

                Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
        Arising From Calls Made by Century 21’s Realtors at Century 21’s Direction

        32.     Plaintiff Valdes brings this action pursuant to Federal Rule of Civil Procedure

23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks

certification of the following two Classes:

        Autodialed No Consent Class: All persons in the United States who, from four
        years prior to the filing of this action through the date of class certification, (1) one
        or more Century 21 realtors called, (2) on the person’s cellular telephone, (3) using
        dialing equipment substantially similar to the dialing equipment used to call
        Plaintiff, and (4) for whom Defendant claims (a) it obtained prior express written
        consent in the same manner as Defendant claims it supposedly obtained prior
        express written consent to call Plaintiff, or (b) it did not obtain prior express written
        consent.

                                                                                                    11
Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 12 of 16 PageID: 12




       Do Not Call Registry Class: All persons in the United States who, from four years
       prior to the filing of this action through the date of class certification, (1) one or
       more Century 21 realtors called more than one time in the aggregate, (2) within any
       12-month period, (3) where the person’s telephone number had been listed on the
       national Do Not Call list for at least thirty days, (4) for a substantially similar reason
       that Century 21 realtors called Plaintiff, and (5) for whom Defendant claims (a) it
       obtained prior express written consent in the same manner as Defendant claims it
       supposedly obtained prior express written consent to call Plaintiff, or (b) it did not
       obtain prior express written consent.

       33.      The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, their

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Classes; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released. Plaintiff anticipates the need to amend the Class definitions following

appropriate discovery.

       34.      Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Classes such that joinder of all members is impracticable.

       35.      Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

             (a) whether Century 21 is liable for Century 21 realtors’ calls;

             (b) whether Century 21’s realtors used an autodialer to call Plaintiff and members of
                 the Autodialed No Consent Class;

             (c) whether Century 21’s realtors systematically made multiple telephone calls to
                 Plaintiff and members of the Do Not Call Registry Class;

             (d) whether Century 21’s realtors made these calls without prior express written
                 consent;
                                                                                                    12
Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 13 of 16 PageID: 13




             (e) whether Century 21’s realtors’ calls constitutes TCPA violations; and

             (f) whether members of the Classes are entitled to treble damages based on the
                 willfulness of Defendant’s conduct.

       36.      Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

this action on behalf of the members of the Classes, and have the financial resources to do so.

Neither Plaintiff nor his counsel have any interest adverse to the Classes.

       37.      Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Classes and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Classes

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Classes as wholes, not on facts or law applicable only to Plaintiff. Additionally, the

damages suffered by individual members of the Classes will likely be small relative to the

burden and expense of individual prosecution of the complex litigation necessitated by

Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to

obtain effective relief from Defendant’s misconduct on an individual basis. A class action

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court. Economies of time, effort, and expense will be fostered and uniformity of

decisions will be ensured.

                                  FIRST CAUSE OF ACTION
                              Telephone Consumer Protection Act
                                 (Violations of 47 U.S.C. § 227)
              (On Behalf of Plaintiff Valdes and the Autodialed No Consent Class)
                                                                                                   13
Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 14 of 16 PageID: 14




       38.     Plaintiff repeats and realleges paragraphs 1 through 37 of this Complaint and

incorporates them by reference herein.

       39.     Century 21 realtors made unwanted solicitation telephone calls to Plaintiff and the

other members of the Autodialed No Consent Class using equipment that, upon information and

belief, had the capacity to store or produce telephone numbers to be called, using a random or

sequential number generator.

       40.     These solicitation telephone calls were made en masse without the consent of the

Plaintiff and the other members of the Autodialed No Consent Class.

       41.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are

each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

                               SECOND CAUSE OF ACTION
                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
              (On Behalf of Plaintiff Valdes and the Do Not Call Registry Class)

       42.     Plaintiff repeats and realleges paragraphs 1 through 37 of this Complaint and

incorporates them by reference herein.

       43.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

who has registered his or her telephone number on the national do-not-call registry of persons

who do not wish to receive telephone solicitations that is maintained by the federal government.”

       44.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers.”34


34
   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                                                                   14
Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 15 of 16 PageID: 15




       45.     The TCPA provides that any “person who has received more than one telephone

call within any 12-month period by or on behalf of the same entity in violation of the regulations

prescribed under this subsection may” may bring a private action based on a violation of said

regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

receiving telephone solicitations to which they object. 47 U.S.C. § 227(c).

       46.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

Class members who registered their respective telephone numbers on the National Do Not Call

Registry, a listing of persons who do not wish to receive telephone solicitations that is

maintained by the federal government.

       47.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and members of the

Do Not Call Registry Class received more than one telephone call in a 12-month period made by

or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of

Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered

actual damages and, under section 47 U.S.C. § 227(c), are entitled to receive no less than $500 in

damages for each violation, and up to $1,500 in damages, for each violation.




                                                                                                  15
Case 2:19-cv-05411-WJM-MF Document 1 Filed 02/11/19 Page 16 of 16 PageID: 16




                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Valdes, individually and on behalf of the Classes, prays for the

following relief:

           a. An order certifying the Classes as defined above; appointing Plaintiff as the

               representative of the Classes; and appointing his attorneys as Class Counsel;

           b. An award of actual and/or statutory damages for the benefit of Plaintiff and the

               Classes, and costs;

           c. An order declaring that Defendant’s actions, as set out above, violate the TCPA;

           d. An injunction requiring Defendant to cease all unsolicited calling activity, and to

               otherwise protect the interests of the Classes; and

           e. Such further and other relief as the Court deems just and proper.

                                          JURY DEMAND

       Plaintiff requests a jury trial.

                                              Respectfully Submitted,

                                              JORGE VALDES, individually and on behalf of
                                              those similarly situated individuals

Dated: February 11, 2019                      /s/ Stefan Coleman
                                              Stefan Coleman
                                              law@stefancoleman.com
                                              LAW OFFICES OF STEFAN COLEMAN, P.A.
                                              1072 Madison Ave, Suite 1
                                              Lakewood, NJ 08701
                                              Telephone: (877) 333-9427
                                              Facsimile: (888) 498-8946
                                              Avi R. Kaufman*
                                              kaufman@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881
                                              Attorneys for Plaintiff and the putative Classes
                                              *Pro Hac Vice Motion forthcoming


                                                                                                 16
